                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                                   CRIMINAL ACTION NO. 3:17-CR-180-CRS

Tsung Min YU                                                                      DEFENDANT


                                               ORDER

       For the reasons set forth in the Memorandum Opinion entered on this date, and the Court

being otherwise sufficiently advised, the Court:

       DENIES the Defendant’s motion to suppress in part and GRANTS the Defendant’s

motion to suppress in part (DN 17). The motion is DENIED as to any statements made by Yu

after he was handcuffed, the ammunition, and the second gun found in Yu’s bedroom, with leave

to refile the motion if the United States seeks to introduce the evidence; GRANTED as to Yu’s

statement regarding the gun under his pillow made after he was arrested; and DENIED as to the

first gun found under Yu’s pillow, conditioned on the United States producing a valid

administrative warrant within fourteen days of entry of this opinion and order.

       ORDERS the United States to file in this Court the administrative arrest warrant utilized

to arrest Yu WITHIN FOURTEEN DAYS OF ENTRY OF THIS ORDER.

       ACCEPTS AND ADOPTS the Report & Recommendation of the magistrate judge (DN

38) as supplemented by the Memorandum Opinion entered on this date.

       OVERRULES the objections of the Defendant in part and SUSTAINS the objections of

the Defendant in part (DN 39) as explained by the Memorandum Opinion entered on this date.

                                  January 14, 2019

       IT IS SO ORDERED.

                                                     1
                                                            Char
                                                               lesR.Si
                                                                     mpsonI
                                                                          II,Seni
                                                                                orJudge
                                                               Unit
                                                                  edStat
                                                                       esDi
                                                                          str
                                                                            ictCour
                                                                                  t
